[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER RE: MOTION TO RESTRAIN (#121)
The defendant shall be restrained from transferring, encumbering, pledging, trading or in any other way diminishing the value of any of the following assets without the prior I written consent of the plaintiff or permission of this court:
    1. Defendant's stock (including options) on Cancer Treatment Holdings, Inc. ("CTHI");
2. Defendant's interest in RTI, Ltd.;
    3. Defendant's pension, IRA, Keogh and other retirement plans or accounts;
4. Defendant's interest in Stoller, Fried, Zeypher;
    5. Defendant's 22,000 shares of stock in Suncoast Savings and Loan:
6. Sheridan Commercial Properties;
7. Defendant's interest in Diamond Luxury Apartments;
8. Defendant's interest in Stan-Lev Stables;
9. Defendant's interest in Equity Fast-Track;
10. Defendant's interest in the following real property:
a. 7 Cedargate Lane, Westport, Connecticut;
       b. 2802 North 46th Avenue, Unit F-264, Hollywood, Florida;
       c. Town house condominium with boat dock, unit #25 at 4248 N. Ocean Drive Hollywood, Florida.
The foregoing orders shall remain in effect throughout the pendency of this action until judgment has been entered.
COPPETO, J.